FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 24, 2008 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Delaware) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 8 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data and preliminary quarterly loan portfolio analysis as of and for the period ended September 30, 2008 attached as Exhibits 99.1 and 99.2, respectively, which are being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period ended September 30, 2008 (Unconsolidated) 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended September 30, 2008 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:October 24, 2008 By:/s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1 Monthly Financial Data as of and for the period ended September 30, 2008 4-5 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended September 30, 2008 6-8 3 EXHIBIT First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unaudited, Unconsolidated Financial Highlights (Dollars in thousands) As of, for the month ended September 30, 2008 As of, for the month ended August 31, 2008 As of, for the month ended September 30, 2007 As of, for the 9 months ended September 30, 2008 As of, for the 9 months ended September 30, 2007 Cash and investment securities $ 391,730 $ 421,435 $ 441,908 Total mortgage-backed securities $ 41,510 $ 42,006 $ 47,923 Total assets $ 7,356,371 $ 7,360,888 $ 7,368,096 LOANS: Gross loans receivable $ 6,661,731 $ 6,650,680 $ 6,736,893 * Loans funded: Single family loans $ 101,286 $ 113,954 $ 77,558 $ 773,797 $ 518,027 Multi family loans 36,072 43,691 36,744 433,313 157,992 Commercial & industrial real estate loans 5,075 - - 17,450 13,455 Other loans 1,238 5,152 162 31,676 13,356 Total loans funded $ 143,671 $ 162,797 $ 114,464 $ 1,256,236 $ 702,830 Loans originated for third parties 3,499 2,983 2,551 10,343 98,094 Total loans originated $ 147,170 $ 165,780 $ 117,015 $ 1,266,579 $ 800,924 Percentage of ARMs originated 5 % 8 % 69 % 9 % 53 % Loan repayments: Single family loans $ 20,392 $ 26,313 $ 78,240 $ 455,009 $ 1,659,720 Multi family & commercial real estate loans 33,762 18,909 47,157 308,453 409,746 Other loans 658 1,707 1,781 17,043 38,436 $ 54,812 $ 46,929 $ 127,178 $ 780,505 $ 2,107,902 Loans sold $ - $ - $ 5,761 $ 1,380 $ 416,572 Percentage of adjustable rate loans tothe total portfolio 73.51 % 75.45 % 94.45 % Non-performing assets to total assets ratio 7.87 % 7.86 % 1.40 % Delinquent loans: Non-accrual loans $ 446,186 $ 452,277 $ 84,215 Single family loans 30-59 days delinquent $ 115,105 $ 133,252 $ 60,851 Single family loans 60-89 days delinquent $ 96,991 $ 92,096 $ 10,803 BORROWINGS: Federal Home Loan Bank advances $ 2,313,000 $ 2,285,000 $ 1,501,000 Reverse repurchase agreements $ - $ 70,000 $ 520,000 DEPOSITS: Retail deposits $ 2,922,661 $ 2,915,307 $ 3,101,323 Wholesale deposits 1,415,558 1,354,599 1,377,410 $ 4,338,219 $ 4,269,906 $ 4,478,733 Net increase (decrease) in deposits $ 68,313 $ 109,787 $ (22,264 ) $ 169,271 $ (1,423,385 ) * Revised. 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended September 30, 2008 As of, for the month ended August 31, 2008 As of, for the month ended September 30, 2007 As of, for the 9 months ended September 30, 2008 As of, for the 9 months ended September 30, 2007 Yield on loans 5.72% 5.71% 7.86% 6.21% 7.97% Yield on investments 5.34% 4.55% 5.52% 5.03% 5.49% Yield on earning assets 5.69% 5.61% 7.70% 6.13% 7.82% Cost of deposits 3.13% 3.16% 4.32% 3.45% 4.42% Cost ofborrowings 3.46% 3.38% 5.40% 3.89% 5.38% Cost of money 3.25% 3.24% 4.67% 3.61% 4.73% Earnings spread 2.44% 2.37% 3.03% 2.52% 3.09% Effective net spread 2.67% 2.45% 3.40% 2.70% 3.48% 5 EXHIBIT 99.2 PRELIMINARY QUARTERLY LOAN PORTFOLIO ANALYSIS Unaudited, Unconsolidated (Dollars in thousands) Summary of Loan Portfolio Balances September 30, 2008 June 30, 2008 December 31, 2007 First trust deeds residential loans: One to four units $ 4,521,889 $ 4,495,508 $ 4,652,876 Five or more units 1,857,634 1,787,336 1,709,815 Residential loans $ 6,379,523 $ 6,282,844 $ 6,362,691 Other real estate loans $ 156,134 $ 155,245 $ 165,453 Non-real estate loans 126,074 121,521 111,045 Total loans receivable $ 6,661,731 $ 6,559,610 $ 6,639,189 Single family loan portfolio by year of origination Year of Origination September 30, 2008 June 30, 2008 December 31, 2007 2003 and prior $ 317,558 7.0 % $ 346,289 7.7 % $ 395,506 8.5 % 2004 603,461 13.3 % 630,690 14.0 % 725,904 15.6 % 2005 1,554,599 34.4 % 1,748,128 38.9 % 2,106,973 45.3 % 2006 929,907 20.6 % 984,204 21.9 % 1,066,660 22.9 % 2007 355,388 7.9 % 357,479 8.0 % 357,833 7.7 % 2008 760,976 16.8 % 428,718 9.5 % - 0.0 % Total single family portfolio $ 4,521,889 100.0 % $ 4,495,508 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by original LTV ratio Original LTV Ratio September 30, 2008 June 30, 2008 December 31, 2007 <65% $ 922,295 20.4 % $ 816,910 18.2 % $ 817,580 17.6 % 65 - 70% 539,725 11.9 % 512,392 11.4 % 505,320 10.9 % 70 - 75 617,812 13.7 % 608,860 13.5 % 593,386 12.8 % 75 - 80 2,161,945 47.8 % 2,236,273 49.7 % 2,348,772 50.5 % 80 - 85 53,881 1.2 % 63,043 1.4 % 73,564 1.6 % 85 - 90 182,318 4.0 % 210,132 4.7 % 262,719 5.6 % >90% 43,913 1.0 % 47,898 1.1 % 51,535 1.0 % Total single family portfolio $ 4,521,889 100.0 % $ 4,495,508 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by estimated current LTV ratio Estimated Current LTV -Price Adjusted (1) Loan Balance % of Portfolio Average Current LTV Ratio <70% $ 1,090,710 24.1 % 51.7 % >70% <80% 851,199 18.8 % 76.3 % >80% <90% 696,141 15.4 % 85.7 % >90% <100% 798,544 17.7 % 94.8 % >100% <110% 674,134 14.9 % 104.3 % >110% 334,052 7.4 % 119.0 % Not in MSAs 77,109 1.7 % N/A Total single family portfolio $ 4,521,889 100.0 % 82.4 % (1)The current estimated loan to value ratio is based on OFHEO June 2008 data. The OFHEO housing price index provides a broad measure of the housing price movements by Metropolitan Statistical Area (MSA). In evaluating the potential for loan losses within the bank’s portfolio, the Bank considers both the fact that OFHEO data cannot reflect price movements for the most recent three months, and that individual areas within an MSA will perform worse than the average for the larger area. The Bank therefore also looks at sales data that is available by zip code, as well as the Bank’s experience with marketing foreclosed properties in estimating the loan loss reserve that is required. 6 Single family loan portfolio by borrower documentation type Borrower documentation type September 30, 2008 June 30, 2008 December 31, 2007 Verified Income/Verified Assets $ 1,717,687 38.0 % $ 1,460,340 32.5 % $ 1,135,358 24.4 % Stated Income/Verified Assets 1,179,708 26.1 % 1,274,404 28.3 % 1,468,686 31.6 % Stated Income/Stated Assets 1,205,543 26.7 % 1,314,829 29.2 % 1,506,627 32.4 % No Income/No Assets 418,951 9.2 % 445,935 10.0 % 542,205 11.6 % Total single family portfolio $ 4,521,889 100.0 % $ 4,495,508 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by geographic distribution Region September 30, 2008 June 30, 2008 December 31, 2007 Los Angeles County $ 1,224,568 27.1 % $ 1,185,376 26.4 % $ 1,148,942 24.7 % San Francisco Bay Area 785,080 17.4 % 756,335 16.8 % 775,303 16.7 % Central California Coast 612,533 13.5 % 584,317 13.0 % 592,547 12.7 % San Diego Area 471,140 10.4 % 501,929 11.2 % 558,452 12.0 % Orange County 478,161 10.6 % 444,080 9.9 % 428,667 9.2 % San Bernardino/Riverside Counties 321,616 7.1 % 336,630 7.5 % 374,303 8.1 % San Joaquin Valley 227,129 5.0 % 259,053 5.8 % 298,788 6.4 % Sacramento Valley 222,163 4.9 % 242,384 5.4 % 275,313 5.9 % Other 179,499 4.0 % 185,404 4.0 % 200,561 4.2 % Total single family portfolio $ 4,521,889 100.0 % $ 4,495,508 100.0 % $ 4,652,876 100.0 % Delinquent and non-accrual loans by year of origination Year of Origination 30-89 Days Delinquent Non-accrual Total 2003 and prior $ 4,338 2.0 % $ 15,685 3.5 % $ 20,023 3.0 % 2004 29,401 13.9 % 56,673 12.7 % 86,074 13.1 % 2005 112,827 53.2 % 269,024 60.4 % 381,851 58.1 % 2006 62,055 29.3 % 93,386 21.0 % 155,441 23.6 % 2007 3,475 1.6 % 10,478 2.4 % 13,953 2.2 % 2008 - 0.0 % - 0.0 % - 0.0 % Total single family defaults $ 212,096 100.0 % $ 445,246 100.0 % $ 657,342 100.0 % Delinquent and non-accrual loans by geographic distribution Region Delinquent Balance % of Total Delinquent Delinquent % of regional portfolio Los Angeles County $ 87,391 13.3 % 7.1 % San Francisco Bay Area 126,153 19.2 % 16.1 % Central California Coast 87,343 13.3 % 14.3 % San Diego Area 85,121 12.9 % 18.1 % Orange County 47,445 7.2 % 9.9 % San Bernardino/Riverside 70,251 10.7 % 21.8 % San Joaquin Valley 64,686 9.8 % 28.5 % Sacramento Valley 51,820 7.9 % 23.3 % Other 37,132 5.7 % 20.7 % Totalsingle family defaults $ 657,342 100.0 % 14.5 % Delinquent and non-accrual loans by borrower documentation type Borrower documentation type Delinquent Balance % of Total Delinquent Delinquent % of documentation type Verified Income/Verified Assets $ 97,051 14.8 % 5.7 % Stated Income/Verified Assets 222,243 33.8 % 18.8 % Stated Income/Stated Assets 248,726 37.8 % 20.6 % No Income/No Assets 89,322 13.6 % 21.3 % Totalsingle family defaults $ 657,342 100.0 % 14.5 % 7 Delinquent and non-accrual loans by estimated current loan to value ratio Estimated Current LTV -Price Adjusted (1) Loan Balance % of Total Delinquent Average Estimated Current LTV Ratio <70% $ 30,974 4.7 % 54.6 % >70% <80% 93,034 14.2 % 75.6 % >80% <90% 97,572 14.8 % 85.8 % >90% <100% 160,486 24.4 % 94.8 % >100% <110% 162,329 24.7 % 104.5 % >110% <120% 67,612 10.3 % 114.5 % >120% <130% 22,533 3.4 % 123.9 % >130% 19,461 3.0 % 135.4 % Not in MSAs 3,341 0.5 % N/A Total single family defaults $ 657,342 100.0 % 95.5 % (1)The current estimated loan to value ratio is based on OFHEO June 2008 data. Forecast of single family loan portfolio payment recast Recast quarter (2) Recast Balance Number of Loans 4th quarter 2008 $ 79,477 181 1st quarter 2009 $ 104,854 236 2nd quarter 2009 97,581 224 3rd quarter 2009 139,866 336 4th quarter 2009 235,627 508 Total 2009 $ 577,928 1,304 2010 $ 804,037 1,696 2011 490,070 937 Thereafter 104,625 203 Grand total $ 2,056,137 4,321 (1)Period in which currently performing borrowers are estimated to reach their maximum negative amortization, and be required to make a fully amortizing payment, assuming all borrowers make the minimum payment, and no loans are prepaid prior to their reset date.Does not include loans that have already reached their payment recast or loans that by their terms do not allow for negative amortization. Real estate owned activity Real Estate Owned Balance Number of Properties Beginning balance (as of 6/30/2008) $ 96,670 380 Acquired REOs 119,212 450 Writedowns (6,654 ) - Sold REOs (76,271 ) (329 ) Ending REO balance (as of 9/30/2008) $ 132,957 501 Properties in escrow $ 16,997 81 Loss Mitigation Activity Loan modifications 2008 year-to-date Loan Balance Number of Loans Loan terms modified to: Five Year Fixed Interest Only $ 253,211 526 Five Year Fixed Amortizing 46,959 109 Five Year Adjustable Interest Only 105,969 214 Adjustable Rate Amortizing 114,826 248 Modified Negam Cap 1,808 5 Stepped Rate Interest Only 5 Years 18,821 39 Other 19,270 33 Grand total (1) $ 560,864 1,174 (1)Of these modified loans,1,141 loans for $543 million were considered to be troubled debt restructurings, based on the Bank's underwriting of the the borrower and the property at the date of the modification. 8
